DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of record do not teach or suggest the combination of first and second movable contact arms which respectively carry first and second movable contacts, the first and second movable contact arms respectively having first and second engagement surfaces which are engagable with an actuation element to permit displacement of the first and second movable contacts, the first and second engagement surfaces being asymmetric to one another to permit the displacement of the first and second movable contacts asynchronously; wherein a leading edge of the first engagement surface is positioned further from the first movable contact than a leading edge of the second engagement surface is from the second movable contact [claim 1] … the first and second movable contact arms respectively having a stepped portion, each of the stepped portions of the first and second movable contact arms comprising at least primary and secondary shoulders, the first and second movable contact arms respectively having first and second engagement surfaces; the first and second movable contact arms being connected to the first terminal; first and second fixed contacts connected to the second terminal; and an actuation element having a movable member engagable with the first and second engagement surfaces to permit asynchronous displacement of the first and second movable contacts relative to the first and second fixed contacts [claim 11] … providing a pair of movable contact arms of the switching contactor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837